Title: From James Madison to Tench Coxe, 11 June 1805
From: Madison, James
To: Coxe, Tench


privateSir
Washington June 11. 1805
I have duly received your favor of the 7th. inst. enclosing a copy of the paper addressed to the President in 1797. Altho’ the questions suggested in it, turn on points, a few of which only, are at present on the Anvil between this Country & G. Britain, they are all of importance in some respects. Are you not mistaken however in supposing that the British Treaty might be offensive to France as giving to this Country, in time of war, greater privileges in the E. India trade than were allowed in time of peace? I have always conceived it a just objection to the Treaty, that under the affectation of extending, it really narrowed that trade to us. Previous to the Treaty, the U.S. in common with other nations, traded not only from port to port in India, but from <the> ports there to other foreign ports in Europe. The Treaty prohi[bi]ted the trade coastwise in India, and restricted the trade from India to the ports in America. I write without having the Treaty before me, and may not use the most precise expressions, but believe I am right in substance.
The principle maintained by G. B. that a belligerent nation can not give to a Neutral, any trade not allowed in time of peace, is in itself of vast extent, and merits a fair investigation of its soundness. The practice of G. B. herself is certainly not conformable to it, and it is not known that any other nation has asserted the principle. Still she turns it agst. other nations, and makes a merit of every regulation that mitigates its full rigor. An order of Council in 1783. has just made its appearance, which subjects to condemnation vessels returning with innocent cargoes, from hostile colonies to which they had carried contraband of war; and it is probable that a late condemnation at Halifax which excited surprize, pursued this latent instruction, which will no doubt, if genuine, be called a relaxation of a principle which would proh<ibi>t the trade altogether with those Colonies. Very respectfully I remain Sir Yr Obedt. hble Sert
James Madison
